Case 3:66-cv-12071-RGJ Document 360 Filed 06/14/19 Page 1 of 13 PageID #: 10136




                                   UNITED STATES DISTRICT COURT

                                  WESTERN DISTRICT OF LOUISIANA

                                              MONROE DIVISION


 UNITED STATES OF AMERICA                                        CIVIL ACTION NO. 66-12071

 VERSUS                                                          JUDGE ROBERT G. JAMES

 LINCOLN PARISH SCHOOL BOARD,                                    MAG. JUDGE KAREN L. HAYES
 ET AL.


                                 MEMORANDUM RULING AND ORDER

        On May 14-15, 2019, the Court held a hearing on its own motion to address the efforts of

 Grambling High Foundation (AGHF@) to comply with orders designed to achieve desegregation.

        For the following reasons, the Court finds that GHF is not in compliance with the orders

 of this Court, but will allow GHF to continue operation of Lincoln Preparatory School (ALincoln

 Prep@) for the 2019-2020 school year, given its good faith efforts.

        I.          FACTUAL AND PROCEDURAL BACKGROUND

        This is a long-standing desegregation case to which the United States of America (Athe

 United States@), Louisiana State Superintendent of Education (AState Superintendent@), Louisiana

 Board of Elementary and Secondary Education (ABESE@), University of Louisiana System

 (AULS@), Louisiana Board of Regents (the ABoard of Regents@), 1 Grambling State University

 (AGSU@), and Louisiana Tech University (ALa. Tech@) remain parties.

        On June 8, 1966, the United States filed a complaint in this Court against Defendant

 Lincoln Parish School Board (ALPSB@), seeking to desegregate its de jure dual public school

 system.      On July 28, 1966, this Court entered a decree permanently enjoining LPSB from


        1
            Collectively, the Court refers to these Defendants as “the State Defendants.”
Case 3:66-cv-12071-RGJ Document 360 Filed 06/14/19 Page 2 of 13 PageID #: 10137




 operating a racially segregated school system. On August 1, 1969, the Court entered an order

 directing LPSB to Atake affirmative action to disestablish all school segregation and to eliminate

 the effects of the dual school system@ and to adopt a desegregation plan.

        Neither the Grambling Lab Schools, a public laboratory school located on the campus of

 GSU, or the A.E. Phillips Laboratory School (AAEP@), a public laboratory school located on the

 campus of La. Tech, were parties to the original action.

        As a result of further litigation, in 1980, this Court added the State Defendants, GSU (as

 operator of the Grambling Lab Schools), and La. Tech (as operator of AEP). [Doc. Nos. 82-16,

 82-17 & 82-20]. AThe state became involved in this action because the laboratory schools are run

 by the Louisiana State Board of Education and the respective university officials.@ [Doc. No.

 82-21]. AThe racial composition of these two [lab] schools became an issue in the [LPSB] case@

 because of its role as a conduit for funds and materials to the lab schools, providing transportation

 to their students, and approving faculty selections.   Id. at p. 1.

        On July 13, 1984, the Court entered a Consent Decree, agreed upon and signed by the

 United States, the State of Louisiana (the AState@), GSU, La. Tech, and LPSB. The 1984 Consent

 Decree required GSU, La. Tech, and LPSB to take a number of actions intended to desegregate

 the laboratory schools at the two universities. [Doc. No. 82-3, pp. 4-24].

        For many years, no action was taken in this case with regard to any parties.

        Upon its own motion on August 14, 2008, the Court amended the 1970 Decree, reactivating

 this case and requiring LPSB to file an annual statistical report. [Doc. No. 2]. On December 14,

 2009, this Court ordered the United States to conduct a unitary status review. See [Doc. No. 8].

 During the course of that review, the United States identified continuing issues related to the


                                                  2
Case 3:66-cv-12071-RGJ Document 360 Filed 06/14/19 Page 3 of 13 PageID #: 10138




 desegregation of the lab schools, which it summarized for the Court in its May 24, 2011 Status

 Report [Doc. No. 25].

        On May 13, 2013, the United States filed a Motion for Further Relief [Doc. No. 82] seeking

 a new desegregation plan for the laboratory schools. La. Tech and GSU opposed the United

 States= motion, and each university cross-filed for a declaration of unitary status [Doc. Nos. 97-98,

 104-105]. LPSB filed a motion to dismiss itself from the litigation regarding the lab school issues

 [Doc. No. 102]. Following briefing on the parties= various motions, the Court directed the parties

 to engage in negotiations to attempt to resolve the lab school issues. See [Doc. No. 118, pp. 1-2].

        The United States proposed options to desegregate the lab schools to GSU and the other

 Defendants on November 12, 2013. See [Doc. No. 122]. On January 6, 2014, the United States

 met with counsel for GSU and the other Defendants to further discuss the proposals to resolve the

 outstanding desegregation issues involving the lab schools. See id. at p. 2. The United States,

 GSU, and the other parties met with the Court on March 10, 2014, for further negotiations. See

 [Doc. No. 124, pp. 2-3]. During the conference, GSU informed the Court and the parties that, in

 partnership with GSU and the City of Grambling, GHF had sought permission from LPSB to

 convert GSU=s lab schools to a Type 3 charter school and would seek permission from BESE for

 a Type 2 charter after receiving LPSB=s anticipated rejection.    See id. at p. 2.

        GHF did not receive permission from LPSB to convert to a Type 3 charter school and

 proceeded with obtaining a Type 2 charter. On August 12, 2015, GHF received conditional

 approval from BESE for a Type 2 charter school, pending LDOE review. After the State

 Superintendent confirmed that GHF met all standards for approval, GSU filed an Amended Motion

 and Brief [Doc. Nos. 170, 170-1] on January 27, 2016, seeking the Court’s authorization to convert


                                                  3
Case 3:66-cv-12071-RGJ Document 360 Filed 06/14/19 Page 4 of 13 PageID #: 10139




 the Grambling Lab Schools to a charter school and to transfer control and governance of the charter

 school to GHF. The United States opposed GSU=s Amended Motion to the extent that it sought

 to operate the charter school without any obligations to desegregate and to eliminate the vestiges

 of the de jure segregation. See [Doc. No. 200].

        On April 20, 2016, the Court conducted a hearing regarding GSU=s Motion and Amended

 Motion [Doc. Nos. 157, 170]. See [Doc. No. 205]. On April 25, 2016, the Court issued a Ruling

 and Order granting GSU=s motion in part and denying it in part. See [Doc. No. 211]; [Doc. No.

 212]. The Court granted GSU=s request to close the lab schools at the end of the 2015-2016 school

 year, but denied GSU=s request to transfer control of the former Grambling Lab Schools to GHF

 without desegregation obligations. The Court granted the request Aonly if GHF accepts the

 transfer subject to GSU=s desegregation obligations and under the other conditions detailed in this

 Ruling.@ [Doc. No. 211, pp. 8-9]. Those conditions included the following requirements: (i)

 GHF Awill enroll in this matter immediately@; (ii) GSU, Awhile no longer operating the Laboratory

 Schools, will remain a party to this action to facilitate the transfer and to assist the Court with any

 issues that may arise with the charter school@; and (iii) GSU and GHF Awill work with the United

 States to develop a new consent decree to replace the 1984 Consent Decree and to develop a plan

 which is reasonably calculated to address the goals of desegregation and to allow the new charter

 school to obtain unitary status.@ [Doc. No. 211, p. 8].

        On July 19, 2016, the Court granted GHF=s motion to intervene.         [Doc. No. 221].




                                                   4
Case 3:66-cv-12071-RGJ Document 360 Filed 06/14/19 Page 5 of 13 PageID #: 10140




        On August 2, 2016, the parties participated in a settlement conference. After the parties

 reached an impasse, GHF made an oral motion for authorization to open Lincoln Prep for the

 2016-2017 school year. See [Doc. No. 230, p. 7]. The United States opposed the oral motion.

 See id. at pp. 7-8. After conducting an emergency hearing on August 2, the Court authorized GHF

 to begin operating Lincoln Prep as a K-12 charter school in the 2016-2017 school year, subject to

 several conditions: (i) Lincoln Prep Awill have a baseline of 370 students@; (ii) GHF Awill file a

 letter of financial commitment for the construction of new facilities no later than October 1, 2017@;

 and (iii) GHF and the United States Awill file a proposed consent decree no later than September

 6, 2016 . . . . [or] separate proposed desegregation plans for the charter school with argument in

 support thereof.@ Id. at p. 12.

        On August 15, 2016, the Court granted in part and denied in part GSU=s Motion to Dismiss

 [Doc. No. 105]. To the extent that GSU moved the Court to find the Grambling Laboratory

 Schools unitary, the motion was denied as moot. [Doc. No. 234]. To the extent that GSU moved

 for its dismissal from this case based on its obligations to the Grambling Laboratory Schools, the

 motion was granted in part. However, the motion was denied to the extent that GSU sought its

 complete dismissal from this case. The Court ruled that GSU remain a party to facilitate the transfer

 of the Grambling Laboratory Schools to GHF, to assist with any issues that may arise with the

 charter school, and to work toward developing a plan for the charter schools which is reasonably

 calculated to address the goals of desegregation and to allow the school to obtain unitary status.

        On January 18, 2017, the Court found LPSB had achieved unitary status and dismissed the

 case against it. However, GSU, GHF, La. Tech, and the State Defendants remained parties in this

 action. See [Doc. Nos. 265 & 266].


                                                  5
Case 3:66-cv-12071-RGJ Document 360 Filed 06/14/19 Page 6 of 13 PageID #: 10141




          There continued to be issues with the desegregation of Lincoln Prep. During the 2016-

 2017 school year, Lincoln Prep had a white student enrollment of about 3.2%. A hearing was

 held in this matter on July 20, 2017, after the United States and GHF failed to reach an agreement

 on certain provisions of a proposed order for the upcoming school year. During the hearing, GHF

 orally moved for modification of those conditions of operation imposed in August 2016. The

 United States opposed the motion and urged the Court to adopt the proposed order in its entirety.

          On August 1, 2017, the Court issued a Memorandum Order [Doc. No. 287] granting in part

 and denying in part GHF’s oral motion and issuing an Interim Order (“the Interim Order”). In

 part, the Interim Order provided that GHF “shall, by the 2020-2021 school year, increase the

 percentage of white students enrolled at Lincoln Prep, so that it is within plus or minus 20

 percentage points of the percentage of white students enrolled in grades K-12 in LPSB’s schools.

 GFH will thereafter exercise good faith efforts to maintain the percentage of white students

 enrolled in the school within that range.” [Doc. No. 287, pp. 11-12]. To reach the ultimate 2020-

 2021 school year target, beginning with the 2017-2018 school year, the Court limited black student

 enrollment to 360 students, but allowed GHF to enroll as many white students and students of

 other races as permitted by their state charter. Id. at p. 13. Additionally, the Court set white

 student enrollment targets for the 2017-2018 and 2018-2019 school years:2

          Beginning with the 2017-2018 school year, GHF will have a percentage enrollment
          of 8% white students. For the following school year, 2018-2019, GHF will have a
          percentage enrollment of 14% white students. GHF will take affirmative measures-
          via an actively managed enrollment process-to reach the annual white student
          enrollment targets for each entering kindergarten class and for higher grade levels.



          2
           The Court did not set targets for the 2019-2020 school year, with the idea that the parties would continue
 to work together in good faith and would seek guidance and/or rulings from the Court if necessary. See [Doc. No.
 287, p. 19].
                                                           6
Case 3:66-cv-12071-RGJ Document 360 Filed 06/14/19 Page 7 of 13 PageID #: 10142




 Id. at p. 12. The Court set additional requirements for staffing, composition of the Board of

 Directors, facilities, quality of education, transportation, and extracurricular activities. Finally,

 the Court continued the requirement that, on or before October 15 of each year, GHF must file a

 status report containing the identified information.

         In October 2017, GHF filed its status report and exhibits. [Doc. Nos. 302 & 303]. At

 that time, no status conference was requested.

         In October 2018, GHF filed its status report and exhibits. [Doc. Nos. 313 & 314]. On

 October 30, 2018, the Court issued a minute entry [Doc. No. 316] setting a status conference for

 December 3, 2018.

         On December 3, 2018, the Court held a status conference with counsel for the United

 States, GHF, and GSU and the Court’s law clerk. The Court set deadlines for information

 requested by the United States and further reminded counsel that GHF should be continuing to

 look for a new location for Lincoln Prep.

         On February 7, 2019, in light of the appropriations lapse for Government agencies,

 including the DOJ, the Court granted an extension to February 28, 2019, for the United States to

 file a memorandum addressing GHF’s status report and all additional information received. The

 Court then extended this deadline to March 11, 2019, on the United States’ motion. [Doc. No.

 322].

         On March 11, 2019, the United States filed a memorandum on GHF’s compliance with the

 Interim Order. [Doc. Nos. 323, 324 & 325].

         After reviewing the Lincoln Prep report and the United States’ response, the Court had

 serious concerns about Lincoln Prep’s ongoing failure to reach complete compliance with the


                                                  7
Case 3:66-cv-12071-RGJ Document 360 Filed 06/14/19 Page 8 of 13 PageID #: 10143




 Court’s prior desegregation orders. Therefore, the Court set a telephone status conference.

          On March 18, 2019, the Court held a status conference with counsel, setting a hearing for

 April 29, 2019, to address these concerns. The Court also set discovery and briefing deadlines.

          After a tornado caused significant damage to the office and home of GHF’s counsel, the

 Court re-set the hearing for May 14, 2019. Trial briefs were timely filed before the hearing.

 [Doc. Nos. 348, 349 & 352].

          An evidentiary hearing was held on May 14-15, 2019. The Court heard testimony, via

 live and video presentations, from GHF’s expert, Dr. Joanne Hood; Lincoln Prep’s director, Lt.

 Col. Gordon Ford; Lincoln Prep Senior Assistant Director, Melanie Colvin, and Assistant Director

 Phadra Burks Blake; Dr. Birdex Copeland; and the United States’ experts, Dr. Claire Smrekar and

 James Brewer.3

 II.      REVIEW AND ANALYSIS OF EVIDENCE ADDUCED PRIOR TO AND
          AT THE HEARING

          Much of the evidence and testimony presented was known to the Court and has not

 changed since these issues were initially addressed. All parties were aware, and the Court

 certainly credits Dr. Smrekar’s testimony then and at the recent hearing, that GHF faced an

 uphill battle to recruit white students. However, it was the Court’s intent to give GHF a fair

 opportunity to achieve desegregation and to continue operation.

          To do so, the Court imposed certain conditions. The Court has considered the evidence

 relevant to each of these conditions.




          3
           The Court also heard testimony from Mindy Lewis, a former white student at the Grambling Lab Schools,
 but the Court finds that her testimony, while of historical relevance, was not relevant to the particular issue before
 the Court—GHF’s compliance with the Interim Order.
                                                           8
Case 3:66-cv-12071-RGJ Document 360 Filed 06/14/19 Page 9 of 13 PageID #: 10144




        A. Recruitment, Enrollment, and Retention of White Students

        First, the Court set increasing white student enrollment targets over a period of years to

 permit GHF time to desegregate Lincoln Prep by the 2020-21 school year. The Court

 established white student enrollment targets of 8% and 14% at Lincoln Prep for the 2017-18 and

 2018-19 school years, respectively. It is undisputed that GHF has failed to meet the Interim

 Order’s white student enrollment targets for both years. As of the 2018-19 school year, GHF

 had only 34 white students (7.8%) enrolled out of 437 total students, an increase of only half a

 percentage point over the past year.

        To comply with the Interim Order, GHF must increase Lincoln Prep’s white student

 enrollment by at least 17.3 percentage points before the 2020-2021 school year. Based on the

 lack of progress between 2016 and 2019, it appears that GHF’s likelihood of success is slim.

        In March 2017, Lt. Col. Ford prepared a marketing and recruitment plan that adopted

 most of the recommendations of the United States’ desegregation expert, Dr. Claire Smrekar, in

 her 2016 Expert Report. See [Doc. 323-5]. However, GHF has not relied on the 2017

 marketing plan or developed another particular written plan. At the hearing, Lt. Col. Ford

 testified about GHF’s strategic decision to delay recruitment until Lincoln Prep improved its

 score from an “F” school. Lt. Col. Ford explained that they knew they would have little success

 in attracting white students to a school with a poor performance score. The Court further heard

 testimony from Col. Ford and employees Melanie Colvin and Phadra Burks Blake about GHF’s

 efforts to recruit and retain white students by targeting churches, festivals, and other events to

 recruit white students, through efforts such as the Summer 2018 Roadshows. GHF also pointed




                                                   9
Case 3:66-cv-12071-RGJ Document 360 Filed 06/14/19 Page 10 of 13 PageID #: 10145




 out its strategy of trying to attract white students who were being overlooked in the traditional

 public school setting, but who could perform at higher levels if given the right tools and plans.

        Unfortunately, as Dr. Smrekar pointed out in her recent report and testimony, GHF’s lack

 of adherence to the March 2017 marketing plan is not the only problem with its efforts. Even if

 GHF strategically delayed recruitment for the first two years, since that time, other than the

 Summer 2018 Roadshows, its recruitment efforts have largely been directed at promoting

 Lincoln Prep to the general public, not a dedicated plan to recruit white students. When it has

 engaged in marketing efforts, GHF has not taken actions to monitor and analyze these

 recruitment efforts to see what has and has not worked and to improve the efficacy of its efforts.

 See [Doc. 323-1].

        Finally, white student departure remains of great concern to the Court. It is not enough

 that GHF recruit white students to attend Lincoln Prep. In order to achieve desegregation, GHF

 must retain the white students it recruits while recruiting additional students. The Court set a

 target goal for white student enrollment, and a revolving door of the same small number of white

 students will not suffice to achieve that goal. Until November 2018, GHF did not even collect

 data on the reasons for departure of white students. Since that time, GHF does not appear to

 have tried to address such reasons for departure in order to prevent future departures. While the

 Court does believe that the administration, faculty, and staff of Lincoln Prep have acted in good

 faith, good faith without substantial change is not enough. At this point, the Court does not

 anticipate that GHF will be in compliance with the white student enrollment as required by the

 Interim Order for the 2020-2021 school year.




                                                 10
Case 3:66-cv-12071-RGJ Document 360 Filed 06/14/19 Page 11 of 13 PageID #: 10146




        B. Facilities

        The Court also finds that the Lincoln Prep facilities are a barrier to desegregation. Even

 prior to the conversion from the Grambling Lab Schools to Lincoln Prep, the United States

 presented evidence and expert testimony to the Court about the poor condition of the facilities at

 the former Grambling Lab Schools. As part of the transfer of desegregation obligations to

 Lincoln Prep, GHF agreed that it “must provide an academic and extracurricular setting in

 facilities that are comparable to those at schools in the surrounding area.” [Doc. No. 287].

        Additionally, from the very beginning, all parties agreed that GHF would have a greater

 chance of success with recruitment of white students if Lincoln Prep was not located on the campus

 of GSU. As part of the initial authorization order, the Court required GHF to Afile a letter of

 financial commitment for the construction of new facilities no later than October 1, 2017.@ See

 [Doc. No. 230, p. 12].

        However, Lincoln Prep did not obtain a financial commitment letter and remains located

 on the campus of GSU. The United States’ facilities expert, Mr. Brewer, who had previously

 evaluated Lincoln Prep’s facilities in comparison to AEP and the eight LPSB comparators, did so

 again prior the recent hearing. See [Doc. No. 323-2]; see also April 5, 2016 Brewer Expert

 Report [ Doc. 190-25]. Mr. Brewer concluded that “the inferior physical condition of Lincoln

 Prep, compared to the eight local public school facilities [he] observed and [AEP], places

 Lincoln Prep at a distinct disadvantage when competing with these schools for white students.”

 [Doc. No. 323-2]; Apr. 17, 2019 Brewer Trial Dep. at 32:5–9. In the past three years, GHF has

 not made significant improvements to the Lincoln Prep facilities, nor has it obtained financing

 for a comprehensive renovation or to construct or purchase another facility off the GSU campus.


                                                 11
Case 3:66-cv-12071-RGJ Document 360 Filed 06/14/19 Page 12 of 13 PageID #: 10147




        While Lt. Col. Ford credibly testified as to the difficulty of obtaining financing when the

 future of the school is uncertain, it has now become critical for GHF to move Lincoln Prep off

 campus with comparable facilities to its comparators if it has any chance of achieving

 desegregation. It cannot be disputed that the objectively inferior physical condition of Lincoln

 Prep places GHF at a disadvantage when recruiting white students. The condition and location

 of the facilities of Lincoln Prep must be addressed if the school is to be authorized for operation

 for the 2020-2021 school year.

        C. Academic Achievement

        Finally, the Court has considered GHF’s duty under the Interim Order to “ensure that it

 provides a quality education” at Lincoln Prep by taking “good faith steps” to “maintain[ ] an

 appropriate, re-designed curriculum and employing certified teachers whenever possible.”

 [Doc. No. 287, § IV(D)].

        Lt. Col. Ford and other GHF witnesses testified to the academic improvement at Lincoln

 Prep and, specifically, to the increase in its school performance score. The Court does not

 discount the value of the increased score or the efforts of teachers, faculty, and administration.

 However, Lincoln Prep remains an academically low-performing school. This, too, remains an

 area of concern for the Court.

        D. Compliance and Authorization for the 2020-2021 School Year

        After reviewing the evidence presented, the briefs, and the arguments, the Court finds

 that GHF is not in compliance with the Court’s Interim Order. If GHF fails to file a financial

 commitment letter by October 15, 2019, or fails to achieve a white student population of 20% by

 October 15, 2019, the Court is not likely to authorize GHF to operate Lincoln Prep on the


                                                  12
Case 3:66-cv-12071-RGJ Document 360 Filed 06/14/19 Page 13 of 13 PageID #: 10148




 campus of GSU for the school year 2020-2021 or thereafter.4 GHF further remains bound by

 the terms of the Interim Order, including the requirement of the vigorous and targeted

 recruitment of white students.

 III.   CONCLUSION

        For the foregoing reasons,

        IT IS ORDERED that GHF is authorized to operate Lincoln Prep on the campus of GSU

 for the 2019-2020 school year. The Court anticipates that it may be required to withdraw

 authorization unless GHF takes the steps set forth in this Memorandum Ruling and Order by

 October 15, 2019.

        IT IS FURTHER ORDERED that the United States’ Motion for Judgment of a Matter of

 Law [Doc. No. 353] is DENIED at this time, subject to re-urging at a later date.

        IT IS FURTHER ORDERED that consideration of GHF’s pending motions [Doc. Nos.

 328 & 334] is DEFERRED at this time, subject to consideration after October 15, 2019, or earlier

 if circumstances change.

        MONROE, LOUISIANA, this 14th day of June, 2019.




                                                      ROBERT G. JAMES
                                                 UNITED STATES DISTRICT JUDGE




        4 The Court further contemplates that if GHF relocates to a premises off the campus of
 GSU, it will no longer be subject to the jurisdiction of this case or the orders of the Court
 thereunder.
                                                  13
